department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely kenneth corbin acting director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number vil tax_exempt_and_government_entities_division date date legend c state d date f occupation h vice president j for profit k president l board member dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion with respect to your tax-exempt status is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons explained below facts you were created by h your vice president and k your president to disseminate advanced principles of f management around the world your governing body also includes l l provided work on a project for h about five years ago h k and l have governed you since inception you have no other voting members your advisory board members do not have voting rights and represent for profit organizations who pay for your services you were incorporated in c state on d date your purposes as stated in your articles of incorporation are to provide training education competence development and qualification standards for f managers worldwide to fund research into the best practices for f and to provide free education programs about f to students in developing nations your mission is to establish an elite cadre of f management professionals worldwide you will advance international standards in the profession which will deliver improved value for money in corporate f management full membership in your organization differentiates f chain professionals from those with less comprehensive qualifications you describe your activities as consulting training mentoring and coaching to accomplish is a for profit company owned by h and your activities you entered into a contract with j his wife you submitted a redacted copy of the contract which was restricted to page naming you and j as the parties and page containing signatures you indicate j provides j e-learning modules simulation environments administrative support services for your roundtable events use of copyright materials and use of benchmarking tools you describe the products and services provided by j as your primary commercial activity all your e-learning modules benchmarking and consulting tools are proprietary to j you use j because in your opinion there are no other companies that offer a comparable product your e-learning training program consists of three progressive levels and you state training is the reason for the existence of you you also conduct shared learning networking conferences you call roundtables where advisory members share management experiences and perspectives and develop usable global standards an insubstantial part of your activities is providing scholarships for students who lack the resources to pay for the e-learning courses you hope to secure a sufficient number of paying students to cover your cost of providing scholarships your website and materials describe your internship program and states apply for an internship boost your career opportunities benefits include enhanced career opportunities leading advanced international certificate in f you organize the demand for internship placements with your affiliate companies you pre-select applicants and send the applications to companies who select interns before the internship starts you provide training through j students who achieve the requisite level of competence are granted certification all of your work is geared to the improvement of f managers you operate three regional service offices one in north america one in europe and one in asia the offices provide points for marketing the training programs administrative purposes locales for bi-annual events and interfacing with candidates your primary source_of_income is gross_receipts for services including benchmarking and competence assessment and qualification training services you purchase all your e-learning products from j you view payments to j as a license substantially_all of your expenses are related suppliers of goods and services you disclosed the amounts paid to j for your first two years and stated amount may increase with more student enrollments you contend the amount is not excessive and is necessary compensation to j for all that it has invested in the systems you stated the fee you pay to j is less than of j’s overall earnings law sec_501 of the code provides that organizations described in sec_501 shall be exempt under this subtitle sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals e no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection i and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1_501_a_-1 of the regulations defines a private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized if an and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization must serve a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_501 -1 d defines education as the instruction or training of the individual for the purpose of improving or a developing his capabilities the instruction of the public of subjects useful to the individual and beneficial to b the community in revrul_59_6 1959_1_cb_121 a professional association was held not exempt under sec_501 where its educational program is only an incidental part of activities that had as a principal purpose the professional advancement of the members as a group in revrul_67_5 1967_1_cb_123 a foundation controlled by the creator's family is operated to enable the creator and his family to engage in financial activities which are beneficial to them but detrimental to the foundation the ruling found the foundation operated for a substantial non-exempt purpose and served the private interests of the creator and his family and therefore is not entitled to exemption from federal_income_tax under sec_501 of the internal_revenue_code of in better business bureau v united_states 326_us_278 the court held that an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if substantial in nature this is true regardless of the number or importance of the organization's charitable purposes it has a single non-charitable purpose that is 79_tc_793 the court denied tax exemption under sec_501 of the code to an organization that operated as a clearinghouse for licensing of copying and as a conduit for the transfer of license fees to copyright holders the organization’s activities served to protect the rights of copyright owners and the collection of license fees in 505_f2d_1068 6th cir harding a non- profit hospital with an independent board_of directors executed a contract with a medical partnership composed of seven physicians the contract gave the physicians control_over care of the hospital's patients and the stream of income generated by the patients while also guaranteeing the physicians thousands of dollars in payment for various supervisory activities the court held that the benefits derived from the contract constituted sufficient private benefit to preclude exemption in church by mail inc v commissioner the court affirmed a tax_court decision the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market for the services of the for-profit company in international postgraduate medical foundation v commissioner tcmemo_1989_36 the tax_court concluded that when a for-profit organization benefits substantially from the manner in which the activities of a related nonprofit organization were carried on the latter organization was not operated exclusively for exempt purposes within the meaning of sec_501 even if it furthers other exempt purposes sec_501 of the code sets forth two main tests for qualification for tax exempt status you must be both organized and operated exclusively for purposes described in sec_501 your articles expressly empower you to provide qualification standards for f managers and funding research into the best practices for f professionals these purposes are broader than the purposes specified in sec_501 therefore you are not organized exclusively for exempt purposes as provided in sec_1_501_c_3_-1 of the regulations specifically you have failed to establish your operational_test you are also not as described in sec_501 of the code because you are not operated exclusively for sec_501 purposes operations will not result in inurement to h either directly or indirectly through j you have in addition your operations failed to clearly distinguish your operation from those of j result in more than an insubstantial private benefit to individuals who take the training courses receive certification and participate in your programs either directly or indirectly through j you are not described in sec_1_501_c_3_-1 of the regulations because you have failed to establish your operations will not inure directly or indirectly to h you are governed by a closely held board_of directors including h and have entered into transactions with insiders which were not fully disclosed or conducted at arm’s length you are not described in sec_1_501_c_3_-1 of the regulations because you have failed to establish that your operations will not result in more than insubstantial private benefit specifically you market the e-learning modules and your programs as a way to enhance an individual's career and facilitate internships at your advisory members’ companies your are similar to revrul_59_6 because you too offer an educational program that is only an incidental part of the activities that have as a principle purpose the professional advancement of individuals in a profession you describe your purpose and mission as the raising of the standards of f management professionals for advancement of the members as a group you are similar to revrul_67_5 because you are controlled by an insider h and enable j to engage in activities which are beneficial to h because you too have a non charitable purpose that is substantial in nature you are like the organization described in better business bureau v united_states standards of a particular profession certifying individuals in that profession and facilitating training of interns for your advisory members are a substantial non-charitable purposes raising the like in harding hospital inc v united_states you have the burden of proving you satisfy the requirements for exemption you have not met that requirement like in church by mail inc v commissioner you have contractual arrangement with a related for profit j unlike church by mail you have failed to disclose the terms of your agreement with j and have failed to establish to what extent j benefits from your operations your operations are conducted almost entirely by or through j a mere statement that less than of j’s revenues are generated from services to you is insufficient as you have not disclosed the specific terms of your agreement with j like copyright clearance center inc you essentially serve as a conduit for transferring license fees to j a for-profit company owned by your founder h you purchase licenses to use the training benchmarking and consulting materials at a discount then you promote and sell access to the training programs to interested members of the purchase and supply manager community at the same cost that is charged by h’s company j finally you are similar to international postgraduate medical foundation v commissioner because you increase the number of customers for j’s services and h benefits from your operations your promotional materials and website contain your name as well as j’s name and proprietary trademarks and copyrights of j products applicant’s position you stated your activities further your mission - to improve purchase and supply management throughout the world then you explain the business of purchasing and supply management is not your concern rather you are concerned with the consequences of poor management especially in third world countries you go on to state searching for best practices codifying those practices into standards that can be utilized across continents and training up-and-coming managers in the application of those standards are all a single endeavor you believe the training the meetings the coaching the mentoring the interning and setting standards activities support that single charitable endeavor you also compare yourself to four organizations you identified as well-recognized tax- exempt_organizations and believe your work is similar to their programs you provided court cases and numerous revenue rulings to support your claim that your activities are charitable and educational within the meaning of sec_501 your citations were provided to support your positions on e the importance attached to focusing on the purpose and predominate motivation for your activities ’ and redlands surgical services v commissioner tc no date e the fact that training for members of various industries has been approved as charitable in function you stated that you seek to improve the ways countless public and private organizations conduct their businesses you believe your e-learning system is no less philanthropic than academic university study and is provided at a very low price finally you declare that you cannot be criticized as a mere vehicle for the profit of any of your founders your costs are low because your do not maintain a facility and your principals and advisory board are not paid in summary you declare that the income from your various activities does not further personal gain service response to applicant’s position we have considered the information you have provided as the basis of your position and added it to your file we are aware of the need to consider the purpose and motivation for your activities these concepts have been previously addressed we hold your certification and training programs are not similar to the court cases and revenue rulings you provided you do not e e e e e e provide training programs for a recognized charitable_class industrial aid to the blind educate the general_public and respond to citizen complaints at no charge revenue_ruling support programs directed to training individuals for national and international sports completion revenue_ruling provide financial and material support to public vocational training to supplement the ordinary high school curriculum revenue_ruling restrict your activities to preparing and conducting an annual agricultural fair for the public in cooperation with home demonstration and agricultural agents revenue_ruling and provide vocational training to unemployed individuals in a depressed area revenue 77_tc_1087 presbyterian reformed pub co v commissioner tc 75_tc_337 73_tc_96 revrul_68_504 1968_2_cb_211 revrul_74_615 1974_2_cb_165 was also cited revrul_64_275 1964_2_cb_142 revrul_76_37 1976_1_cb_146 revrul_67_216 1967-2cb was cited revrul_73_128 1973_1_cb_222 ruling you do provide educational programs but unlike the organization described in revrul_68_504 education is an insubstantial part of your activities as to your alleged similarity to the four organizations you believe are currently exempt under sec_501 we cannot compare your operations to the activities of other organizations any application_for exemption must be judged on the facts specific to that case your activities are the sole basis for our conclusion conclusion you do not qualify for exemption under c because you have failed to establish your operations will not result in inurement either directly or indirectly to h you have failed to establish your operations are exempt and your operations result in more than an insubstantial private benefit accordingly we conclude you do not qualify for exemption you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if that information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax exempt status types of information that should be included in your protest can be found on page of publication under the heading filing a protest the statement of facts must be declared true under penalties of perjury this may be done by adding to the protest the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement lf an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process to be represented during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done for more information about representation see publication practice before the so irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not intend to protest this determination you do not need to take any further action lf we do not hear from you within days we will issue a final adverse determination_letter to you that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter we have mailed a copy of this letter to your representative as indicated in your power_of_attorney sincerely kenneth corbin acting director exempt_organizations rulings and agreements enclosure publication
